Citation Nr: 0605794	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  04-20 749	)	DATE
	)
	)


THE ISSUES

1.  Whether the March 15, 2004, decision of the Board of 
Veterans' Appeals (Board), which denied service connection 
for hypertension, should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).

2.  Whether the March 15, 2004, decision of the Board of 
Veterans' Appeals (Board), which denied service connection 
for renal disease, should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The moving party, the veteran, served on active duty from May 
1973 to August 1980.

This matter is currently before the Board of Veterans' 
Appeals (Board) on motion by the veteran for revision or 
reversal, on the grounds of CUE, of a March 2004 decision of 
the Board, which denied the veteran's claims of entitlement 
to service connection for hypertension and renal disease.


FINDINGS OF FACT

1.  In March 2004, the Board denied the moving party's claims 
of entitlement to service connection for hypertension and 
renal disease.

2.  The Board's decision of March 2004 was reasonably 
supported by the evidence then of record and was consistent 
with VA law and regulations then in effect.


CONCLUSION OF LAW

The March 15, 2004, decision by the Board, concerning the 
issues of entitlement to service connection for hypertension 
and renal disease, does not contain CUE.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, to the extent any duty to assist 
requirement may exist with respect to motions for revision of 
Board decisions on the grounds of clear and unmistakable 
error (CUE), it is the Board's opinion that any necessary 
evidentiary development has been accomplished.  In Livesay v. 
Principi, 15 Vet. App. 165 (2001), (en banc) the United 
States Court of Appeals for Veterans Claims (Court) held that 
the Veterans Claims Assistance Act of 2000, Pub. Law No. 106- 
475, 114 Stat. 2096 (now codified at 38 U.S.C.A. § 5103, 
5103A (West 2002)) was not applicable to motions alleging 
clear and unmistakable error in decisions of the Board.





I.  Factual Background

The evidence of record and considered at the time of the 
March 2004 Board decision is summarized below.

Service medical records show that in November 1976 the 
veteran presented with complaints of nausea and burning eyes 
as a result of fumes in his workshop.  His blood pressure 
reading was 104/70.  A December 1976 entry reflects that the 
veteran's blood pressure reading was recorded as 110/84.  A 
March 1977 entry reflects a blood pressure readings of 120/90 
and 128/102, and an assessment which included mild anxiety 
and rule out high blood pressure.  The veteran was instructed 
to return for a 5-day blood pressure check, beginning one 
week later, due to his scheduled leave.  The 5-day evaluation 
revealed readings in the right arm of 110/62, 110/60, 100/66, 
100/74, 124/86; and 120/88.  Left arm readings were reported 
to be 100/72, 110/70, 120/82, and 120/90. The veteran's blood 
pressure was assessed as within normal limits, and he was 
instructed to maintain a low salt diet.  

In November 1978, during an annual dental examination, the 
veteran was noted to have elevated blood pressure, and he was 
referred to the medical clinic.  A November 1978 entry in the 
service medical records reflects his initial blood pressure 
reading as 120/100, then 138/96.  Readings in the left arm 
were 136/98.  The subsequent readings were: 128/76, 130/78, 
122/78, 124/76, 128/76, 126/70, 124/78, and 128/82. The 
veteran was informed that his blood pressure was within 
normal limits.  

In January 1979, the veteran's blood pressure reading was 
110/70.  In December 1979, the reading was 120/70.  In March 
1980,  a Report of Medical Examination reflects the veteran 
received a physical examination for purposes of entering the 
Air Force specialty of Airborne Command Post.  At that time, 
the veteran noted a history of elevated blood pressure.  The 
veteran's blood pressure reading while sitting was 110/78.  
The reading while recumbent was 120/70 and the reading while 
standing was 122/84.  The examiner noted the 1977 5-day blood 
pressure check as having been normal, with no recurrence.   

VA outpatient treatment records show that in January 2000 the 
veteran's blood pressure readings were reported to be 158/97, 
151/100, 160/102, and 156/116.  The assessment was 
uncontrolled hypertension.  An entry later that month showed 
the veteran's blood pressure reading to be 136/93.  VA 
treatment records, dated in 2001, include assessments of 
hypertension.   

Regarding the veteran's renal disease, it is noted that the 
service medical record did not show complaints or 
manifestations of kidney disease.  The veteran's initial 
contentions regarding this disorder related to his exposure 
to chemicals while on active duty, specifically methyl 
bromide.  An examination was conducted by VA in May 2003.  At 
that time, the veteran received a VA genitourinary 
examination for toxicity exposure.  The examiner noted that 
service medical records showed that the veteran's serum 
bromide levels were elevated in November 1976, but there is 
no evidence in the veteran's records that the serum bromide 
level remained elevated.  The examiner reviewed the veteran 
medical records and rendered an opinion that the veteran's 
renal disease appeared to be secondary to his hypertension.  

A VA nephrologist reviewed the veteran's file in September 
2003 regarding whether it was at least as likely as not that 
the veteran's renal disease could be related to exposure to 
methyl bromide during service.  The opinion rendered was to 
the effect that the data was inconclusive and that she is not 
sure that even an occupational or environmental physician 
could find a relationship. The specialist ultimately rendered 
an opinion that it is not at least as likely as not that the 
veteran's renal disease is caused by exposure to methyl 
bromide during his active service.  

II. Criteria

A final decision by the Board is subject to revision on the 
grounds of clear and unmistakable error. If evidence 
establishes such error, the prior Board decision shall be 
reversed or revised. See 38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1400 (2003).

The motion to review a prior final Board decision on the 
basis of clear and unmistakable error must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non- 
specific allegations of error, are insufficient to satisfy 
this requirement.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to re-
filing. See 38 C.F.R. § 20.1404(b) (2003); see also Disabled 
American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000). 

Clear and unmistakable error is a very specific and rare kind 
of error. It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error. Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. See 38 C.F.R. § 20.1403(a) (2003); see 
also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell 
v. Principi, 3 Vet. App. 310 (1992).

The review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made. To warrant revision of a Board 
decision on the grounds of clear and unmistakable error, 
there must have been an error in the Board's adjudication of 
the appeal that, had it not been made, would have manifestly 
changed the outcome when it was made. If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  See 38 
C.F.R. § 20.1403(b) and (c) (2003); see also Bustos v. West, 
179 F.3d 1378 (Fed. Cir. 1999).

Only the law as it existed at the time of the Board's decision 
may be considered.  See 38 C.F.R. § 20.1403(b).  In order to 
establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  
In addition, certain chronic diseases, including hypertension 
and renal disease, may be presumed to have been incurred 
during service if they first become manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. § 
3.303(b).

III.  Analysis

The Board has carefully reviewed the arguments made by the 
moving party as to why the March 2004 Board decision 
contained CUE.  In general, the veteran has argued that the 
notations in the service medical records to the effect that 
he should be placed on a low salt diet should be diagnostic 
of hypertension and that, as hypertension should be service 
connected the renal disease that is considered by VA 
physicians to be secondary thereto, should be service 
connected as well.  The veteran has not advanced his 
arguments concerning his renal disease being the result of 
exposure to methyl bromide while he was on active duty.  

After having carefully considered the arguments, the Board 
finds that the  contentions concerning the evidence record 
amount to a disagreement as to how the evidence of record at 
the time of the March 2004 Board decision was weighed and 
evaluated.  Such a disagreement does not constitute a valid 
claim of CUE.  See Fugo v. Brown, 6 Vet. App. 40 ("to claim 
CUE on the basis that previous adjudicators had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE"); see also Russell, supra (to 
same effect).  To address the veteran's argument, the Board 
would have to engage in reevaluating each piece of evidence 
of record in March 2004 to determine how probative it is, in 
pursuit of reaching its own conclusion as to whether the 
veteran's hypertension and renal disease are related to 
service.  Such an inquiry requires weighing and evaluating 
evidence which, as stated above, cannot constitute a valid 
claim of CUE. See 38 C.F.R. § 20.1403(d).

The Board does not necessarily disagree that reasonable minds 
could have differed as to whether the moving party's 
hypertension had its onset during service.  However, this is 
not the applicable test for CUE.  As explained above, mere 
disagreement with the Board's evidentiary conclusions cannot 
amount to a valid CUE claim.  At most, the moving party is 
expressing disagreement as to how the Board weighed the 
evidence in its March 2004 decision.  When reasonable minds 
can differ, it cannot be said there was an undebatable error, 
which is the kind of error required for a finding of CUE.  
See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

The Board further notes in passing that based on the evidence 
of record at the time of the decision, the Board's decision 
was not undebatably erroneous.  Although the veteran did 
manifest some elevated blood pressure readings while he was 
on active duty, the findings at that time were interpreted as 
being normal.  The plan to restrict the veteran's salt intake 
are not, as the veteran states, diagnostic of hypertension.  
This conclusion does not appear to be clearly erroneous.  
Indeed, the evidence of record in March 2004 showed a 
decades-long gap in elevated blood pressure readings from 
1980, when the veteran left service to 2000, when elevated 
readings were again demonstrated.  The Board could have 
reasonably construed this evidence of indicating that the 
hypertension condition had its onset in the years after 
service and was not due to service.  Regarding the veteran's 
renal disease, as service connection for hypertension has not 
been established, that disorder, which the medical evidence 
shows is likely related to the development of hypertension, 
is similarly not service connected.  

In summary, for the reasons and bases expressed above the 
Board finds, that the March 2004 decision did not contain 
CUE.  The motion is accordingly denied.




ORDER

The motion to revise the March 15, 2004, decision by the 
Board, concerning the issues of entitlement to service 
connection for hypertension and renal disease, on the basis 
of clear and unmistakable error is denied.



                       
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



